UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6597



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY MAZIQUE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-95-19)


Submitted:   August 25, 2005             Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rickey Mazique, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rickey Mazique seeks to appeal from his judgment of

conviction, which order was entered by the district court on April

4, 1996.   Mazique’s notice of appeal was filed on March 21, 2005.

In criminal cases, the defendant must file his notice of appeal

within ten days of the entry of judgment.                 Fed. R. App. P.

4(b)(1)(A).      With or without a motion, the court may grant an

extension of time to file of up to thirty days upon a showing of

excusable neglect.       Fed. R. App. P. 4(b)(4).         The time periods

established by Rule 4 are “mandatory and jurisdictional.”              Browder

v.   Director,   Dep’t   of   Corrections,   434   U.S.   257,   264   (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).              We

dismiss this appeal for lack of jurisdiction because we find

Mazique’s notice of appeal to be untimely.*         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




      *
      We note also that Mazique previously appealed this same
judgment of conviction, and this court affirmed his conviction and
sentence by opinion decided April 11, 1997.

                                   - 2 -